EXHIBIT 10.22

AMENDMENT TO

EXCLUSIVE LICENSE AGREEMENT

This Amendment to the License and Supply Agreement (this “Amendment”) is made as
of January 14, 2008 by and among Alphatec Spine, Inc., a Delaware corporation
with a principal place of business at 2051 Palomar Airport Road, Suite 100,
Carlsbad, California 92008 (“Licensee”), Progressive Spinal Technologies LLC, a
limited liability company organized under the laws of the state of Delaware,
with an address at 410 East Walnut Street, Suite #8, Perkasie, Pennsylvania
18944 (“Licensor”) and for purposes of Section 7.2 and Section 11.15 hereof only
Alphatec Holdings, Inc., a Delaware corporation with a principal place of
business at 2051 Palomar Airport Road, Suite 100, Carlsbad, California 92008
(“Holdings”). Capitalized terms undefined herein shall have the meaning ascribed
them in the Agreement.

RECITALS

Reference is made to that certain Exclusive License Agreement dated December 18,
2007, between the parties to this Amendment (the “Agreement”).

The Parties desire to amend the Agreement as set forth herein.

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:

1.  AMENDMENTS

1.1 Amendment and Restatement of Section 1.10. Section 1.10 of the Agreement is
hereby deleted and replaced in its entirety with the following language:

“1.10 “Licensed Field” shall mean [***].

1.2 Addition of Section 4.4.4. The following language shall be added to the
Agreement as Section 4.4.4:

“4.4.4 Limitation on the Number of Shares Issued. Notwithstanding anything to
the contrary in this Agreement, in no event shall the aggregate number of Shares
issued pursuant to this Agreement be greater than 19.9% of the number of shares
of Common Stock outstanding on the Effective Date. In the event that an issuance
of Shares pursuant to this Agreement would cause an aggregate issuance of Shares
that is more than 19.9% of the number of shares Common Stock outstanding on the
Effective Date, the Licensee shall make a cash payment to the Licensor equal to
the difference between cash value of the Shares that were scheduled to be issued
pursuant to this Agreement, and the value of the Shares that were actually
issued after giving effect to the limitation set forth in this Section 4.4.4.”

 

[***] – Confidential Treatment Requested



--------------------------------------------------------------------------------

2.  MISCELLANEOUS

In the event of any conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall prevail. Other than as set
forth in this Amendment, the remainder of the Agreement shall remain in full
force and effect.

[Signature Page Follows]

[***] – Confidential Treatment Requested

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and Holdings have caused this Amendment to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.     PROGRESSIVE SPINAL     TECHNOLOGIES LLC: By:   /s/ Dirk
Kuyper     By:   E. Skott Greenlagh   Name: Dirk Kuyper       Name: E. Skott
Greenlagh   Title:   President and CEO       Title:   CEO ALPHATEC HOLDINGS,
INC.     By:   /s/ Dirk Kuyper         Name: Dirk Kuyper         Title:  
President and CEO      

 

[***] – Confidential Treatment Requested

 